Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
	Claims 1-20 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1. Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10-13, 15-20 recite the limitation "said therapeutic gas mixture”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is directed to “a therapeutic gas composition” and not a therapeutic gas mixture. Dependent claims are rejected as indefinite because they are dependent upon an indefinite claim. Correction is required.
Claims 20 recites the limitation "the nitrogen partial pressure”.  There is insufficient antecedent basis for this limitation in the claim because nitrogen gas is not recited in claim 1 or claim 20. Correction is required.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is dependent upon claim 14 and recites “a therapeutic gas mixture”. It is unclear if this is a different gas mixture from the gas mixture in claim 13 from which claim 14 depends. Clarification is required. 
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 is dependent upon claim 1 and recites “the nitrogen partial pressure in the mixture”. Claim 1 does not recite nitrogen and claim 20 only recites that a gas mixture comprising oxygen. So where is the nitrogen coming from to have a partial pressure in the mixture? Correction is required.
Claims 14 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parenthetical expressions are not permissible which do not contribute to clearness or exactness in stating Applicant’s invention (Ex parte Cahill, 1893 C. D., 78; 63 O. G., 2125). These claims contain parentheses which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. The term “about” establishes a range around the value that is modifies and shows that the applicants did not intend to limit the claimed value to their exact amount. In claim 14, it is interpreted that the limitation of a pressure of “no more than 3 atm” is a range up to 3 atm which is broad but the parenthesis can be interpreted as a pressure of “0.3 MPa” which is a single value and the narrower limitation. Similarly, in claims 18-20, a broad range or limitation “about 0.8 atm” and “about 1 atm” together with a narrow range or limitation “0.08 MPa” and “0.1 MPa” that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). Correction is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US 20170043115).
Regarding instant claims 1-4, Murphy et al. disclose methods of treating adult respiratory distress syndrome (claims 3, 20 and 21), which is synonymous with acute respiratory distress syndrome and the patient is in need of therapy by virtue of having been diagnosed with the syndrome, by administering the therapeutic gas nitric oxide composition (claims 4-6, 10-11 and 20) at a concentration between 40 ppm and 1000 ppm (claims 4, 10-11 and 22) and a frequency of an interval of between 1 minute and 60 minutes with up to 5 intervals a day (claims 9 and 23), which inherently reduces the pulmonary inflammation of the respiratory distress syndrome. The adult respiratory distress syndrome inherently possesses enhanced levels of inflammatory cytokines in the lung as compared to an age-matched control lung and include the cytokines of instant claim 3 because it is the same syndrome as claimed. 
Regarding instant claim 16, Murphy et al. disclose that the nitric oxide is administered under positive airway pressure (claims 1, 4 and 20), which is inhaled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bogin et al. (US 20170341980) and Mikkelsen et al. (Ann Am Thorac Soc Vol 11, No 4, pp 613–618, May 2014).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims:

    PNG
    media_image1.png
    186
    1432
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claim 1, Bogin et al. teach methods of administering noble gas compositions to a patient suffering from a neurological injury (Abstract). Bogin et al. is also directed to producing a medicament for the treatment of impairments of blood flow in the brain, for the treatment of cognitive impairments and for improving the oxygen supply in the brain [0056]. Bogin et al. teach that the gas mixtures are advantageously employed as medicament for the treatment of states with oxygen deficiency and especially oxygen deficiency in the brain and are thus for the treatment of cognitive and cerebral dysfunction [0057]. 
	 
Regarding claim 4, in claim 1 Bogin et al. teach administration of a noble gas composition where it is known by the artisan that the noble gases include: helium, neon, argon, krypton, xenon and radon.
Regarding claim 5, Bogin et al. teach:

    PNG
    media_image2.png
    101
    672
    media_image2.png
    Greyscale

Regarding claim 6, Bogin et al. teach:

    PNG
    media_image3.png
    70
    706
    media_image3.png
    Greyscale

Regarding claim 7, Bogin et al. teach”

    PNG
    media_image4.png
    75
    696
    media_image4.png
    Greyscale

Regarding claims 4 and 8, Bogin et al. teach:

    PNG
    media_image5.png
    97
    682
    media_image5.png
    Greyscale

The Examiner notes that air also contains nitrogen and hydrogen gas. 
Regarding claim 9, Bogin et al. teach:
 
    PNG
    media_image6.png
    111
    662
    media_image6.png
    Greyscale

Regarding claim 10, Bogin et al. teach:

    PNG
    media_image7.png
    98
    677
    media_image7.png
    Greyscale

Regarding claim 11, Bogin et al. teach:

    PNG
    media_image8.png
    100
    684
    media_image8.png
    Greyscale

Regarding claim 12, Bogin et al. teach:

    PNG
    media_image9.png
    72
    693
    media_image9.png
    Greyscale

Regarding claim 13, Bogin et al. teach:

    PNG
    media_image10.png
    90
    700
    media_image10.png
    Greyscale

Regarding claim 14, Bogin et al. teach:

    PNG
    media_image11.png
    97
    674
    media_image11.png
    Greyscale

Regarding claim 15, Bogin et al. teach:

    PNG
    media_image12.png
    121
    664
    media_image12.png
    Greyscale

Regarding claim 16, Bogin et al. teach:

    PNG
    media_image13.png
    77
    694
    media_image13.png
    Greyscale

Regarding claim 17, Bogin et al. teach:

    PNG
    media_image14.png
    68
    672
    media_image14.png
    Greyscale

Regarding claim 18, Bogin et al. teach:

    PNG
    media_image15.png
    99
    694
    media_image15.png
    Greyscale

Regarding claim 19, Bogin et al. teach:

    PNG
    media_image16.png
    108
    683
    media_image16.png
    Greyscale

Regarding claim 20, Bogin et al. teach:

    PNG
    media_image17.png
    126
    688
    media_image17.png
    Greyscale

	Regarding claims 1-3, Mikkelsen et al. teach that acute respiratory distress syndrome (ARDS) survivors experience long-term cognitive impairment and that maintaining adequate oxygen delivery to preserve organ function is of vital importance in ARDS management (Abstract; page 615, left column “The Long-Term Perspective: Survivorship). Mikkelsen et al. also teach that hypoxia is a cardinal feature of ARDS and associated with neuronal loss and cerebral atrophy because regions of the brain are especially vulnerable to hypoxia (page 615, middle column). Mikkelsen et al. teach that impaired oxygen delivery may contribute to long-term cognitive impairment (page 615, middle column) and that inadequate oxygenation has been implicated in playing a central role in the development of long-term cognitive impairment in ARDS (page 615, right column). Mikkelsen et al. teach that a common strategy is to restore brain tissue oxygen levels (page 615, right column).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Bogin et al. is that Bogin et al. do not expressly teach treating pulmonary inflammation that is acute respiratory distress syndrome possessing enhanced levels of inflammatory cytokines, recited in claim 3, in the lung as compared to an age-matched control lung. This deficiency in Bogin et al. is cured by the teachings of Mikkelsen et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). In the present case, the level of skill is that of a pulmonary medical research scientist, and such an educated artisan will draw conventional ideas from ARDS medicine, pharmaceutical formulation, physiology and chemistry— without being told to do so. 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Bogin et al. on patients with pulmonary inflammation that is acute respiratory distress syndrome possessing enhanced levels of inflammatory cytokines, recited in claim 3, in the lung as compared to an age-matched control lung, as suggested by Mikkelsen et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Bogin et al. is directed to treatment of impairments of blood flow in the brain, for the treatment of cognitive impairments and for improving the oxygen supply in the brain as well as treatment of states with oxygen deficiency and especially oxygen deficiency in the brain and are thus for the treatment of cognitive and cerebral dysfunction. Mikkelsen et al. teach the artisan in this art that ARDS patients suffer from hypoxia, which is a cardinal feature of ARDS, leading to cognitive impairment and are thus in need of treatment. Mikkelsen et al. instruct the artisan that in ARDS maintaining adequate oxygen delivery to preserve organ function is of vital importance in ARDS management and a common strategy is to restore brain tissue oxygen levels. Since the method of Bogin et al. is for treatment of impairments of blood flow to the brain and improving oxygen supply in the brain and for treating cognitive impairments, then the ordinary ARDS medical artisan would employ the method Bogin et al. with a therapeutic gas composition at a concentration and frequency needed to reduce the pulmonary inflammation in ARDS patients who also can suffer from cognitive impairment from hypoxia with a reasonable expectation of success. The concentration and frequency of administration of the therapeutic gas composition needed to reduce pulmonary inflammation is something that the ordinary ARDS artisan would optimize for the patients benefit. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989).
Regarding the limitation of enhanced levels of inflammatory cytokines as compared to an age-matched control lung including the cytokines recited in claim 3, it is the Examiner’s position that ARDS patients naturally have enhanced levels of inflammatory cytokines, as compared to an age-matched control lung, including the cytokines named in claim 3 because it is the same condition as claimed. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bogin et al. (US 20170341980) and Mikkelsen et al. (Ann Am Thorac Soc Vol 11, No 4, pp 613–618, May 2014), as applied to claims 1-20 above, in further view of Esechie et al. (FASAB Journal 2008; 1 page) and Fredenburgh et al. (JCI Insight. 2018;3(23):e124039; 18 pages) and Bocci, V. (Ozone, Chapter 9 The Clinical Application of Ozonetherapy in: A New Medical Drug 2010; Springer:3 pages).  
Bogin et al. and Mikkelsen et al. are relied upon as described above. 
Bogin et al. and Mikkelsen et al. do not expressly teach adding carbon monoxide or hydrogen sulfide or ozone to the therapeutic gas composition. However, in the treatment of ARDS, Fredenburgh et al. teach administration of carbon monoxide to confer cytoprotection (abstract) and Esechie et al. teach hydrogen sulfide has beneficial effects as a vasodilator, cytoprotectant and anti-inflammatory agent that has protective effects in models of ARDS (Abstract). Bocci teaches that ozone could be useful for treatment of ARDS (page 195, page bottom) because ozonetherapy enhances the delivery of oxygen (page 196, top of page). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Bogin et al. on patients with pulmonary inflammation that is acute respiratory distress syndrome possessing enhanced levels of inflammatory cytokines in the lung as compared to an age-matched control lung, as suggested by Mikkelsen et al., with therapeutic carbon monoxide and/or hydrogen sulfide gas and/or ozone, as suggested by Fredenburgh et al., Esechie et al. and Bocci, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. The combined references render obvious treatment of ARDS with carbon monoxide, hydrogen sulfide and ozone. The ordinary artisan in ARDS treatment is motivated to use one or all of these gases in combination with the therapeutic gas composition of Bogin et al. for not only the beneficial effects of each gas as taught by the secondary reference but also at least an additive effect in treating ARDS in a patient with a reasonable expectation of success. The concentration and frequency of administration of the therapeutic gas composition needed to reduce pulmonary inflammation is something that the ordinary ARDS artisan would optimize for the patients benefit. Pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/ERNST V ARNOLD/           Primary Examiner, Art Unit 1613